Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 1 of 39 PageID #: 143




                                 Exhibit 1
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 2 of 39 PageID #: 144
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 3 of 39 PageID #: 145
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 4 of 39 PageID #: 146
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 5 of 39 PageID #: 147
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 6 of 39 PageID #: 148
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 7 of 39 PageID #: 149
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 8 of 39 PageID #: 150
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 9 of 39 PageID #: 151
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 10 of 39 PageID #: 152
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 11 of 39 PageID #: 153
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 12 of 39 PageID #: 154
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 13 of 39 PageID #: 155
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 14 of 39 PageID #: 156
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 15 of 39 PageID #: 157
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 16 of 39 PageID #: 158
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 17 of 39 PageID #: 159
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 18 of 39 PageID #: 160
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 19 of 39 PageID #: 161
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 20 of 39 PageID #: 162
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 21 of 39 PageID #: 163
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 22 of 39 PageID #: 164
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 23 of 39 PageID #: 165




                     EXHIBIT 2




                                     1
                  Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 24 of 39 PageID #: 166




                    Infringement Claim Chart for U.S. Pat. No. US7456872B2 v CompanyCam LLC (“Defendant”)


      Claims                                                                 Evidence

1. A locational    The accused mobile application when installed on a mobile device that is a device that is an image verification device for
image verification verifying an assignment of a user.
device for
verifying an
assignment of a
user comprising:




                     Source: https://play.google.com/store/apps/details?id=com.agilx.companycam&hl=en_US




                     Source: https://companycam.com/features




                                                                 2
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 25 of 39 PageID #: 167




  Source: https://app.companycam.com/users/sign_in




                                          3
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 26 of 39 PageID #: 168




  Source: https://companycam.com/blog/how-to-create-a-project




                                          4
                 Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 27 of 39 PageID #: 169




a user verification The accused product has a mobile application running in the mobile device that comprises a user verification module to
module for          verify an individual. For example, on every single login attempt from a user the mobile application is ask for login
verifying an        credentials of a user.
identity of a user
of the device;




                    Source: https://app.companycam.com/users/sign_in




                                                               5
                    Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 28 of 39 PageID #: 170




wherein upon          The accused mobile application is verifying an individual based on the received login credentials. For example, mobile
verification, the     application checks the entered login credentials of the user and verify an individual. Upon successful verification of the
user verification     user, mobile application is displaying work agenda assigned to an individual.
module enables
operation of the
device and
provides an
assignment to the
user;




                      Source: https://app.companycam.com/users/sign_in




                                                                  6
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 29 of 39 PageID #: 171




  Source: https://companycam.com/blog/how-to-create-a-project




                                          7
                      Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 30 of 39 PageID #: 172




a capture module        The accused mobile application running in the mobile device that comprises a capture module for capturing an image of
for capturing an        the field and sync the data with a server. For example, the user can click the image of the work progress and sync the data
image relating to       with a server.
the assignment
and creating a
digital image file;




                        Source: https://play.google.com/store/apps/details?id=com.agilx.companycam&hl=en_US




                        Source: https://companycam.com/before-and-after




                                                                    8
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 31 of 39 PageID #: 173




  Source: https://companycam.com/industries/plumbing




                                          9
                      Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 32 of 39 PageID #: 174




wherein the user        The accused mobile application is checking the identity of the user. Upon successful login attempt, the user can capture
verification            an image of the assignment.
module verifies
the identity of the
user of the device
at a time of the
image capture;




                        Source: https://companycam.com/




                                                                   10
                  Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 33 of 39 PageID #: 175




a locational        The Accused mobile application running in the mobile device that comprises a locational information module for detecting
information         the location of the mobile device. For example, mobile application is using the GPS signal to capture a real time location of
module for          the mobile device.
determining a
location of the
device when
capturing the
image;




                    Source: https://companycam.com/blog/3-creative-ways-to-use-companycam-photos




                    Source: https://play.google.com/store/apps/details?id=com.agilx.companycam&hl=en_US




                                                                11
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 34 of 39 PageID #: 176




  Source: https://companycam.com/




                                     12
                   Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 35 of 39 PageID #: 177




a date and time      The accused mobile application running in the mobile device that comprises a date and time module for associating the
module for           job time and date spent with the field data collected by the user.
determining a
date and time of
the image
capture;




                     Source: https://companycam.com/




                                                                13
Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 36 of 39 PageID #: 178




  Source: https://companycam.com/blog/3-creative-ways-to-use-companycam-photos




                                         14
                    Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 37 of 39 PageID #: 179




a processing          The accused mobile application running in the mobile device that comprises a processor for collecting the filed
module for            information from the user and link the captured photos, real time location date and a time spent on the field to complete
associating the       the assignments.
assignment, the
user identity,
location
information and
the time and date
to the digital
image file; and




                      Source: https://companycam.com/




                                                                 15
                Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 38 of 39 PageID #: 180




                  Source: https://companycam.com/blog/3-creative-ways-to-use-companycam-photos




                  Source: https://play.google.com/store/apps/details?id=com.agilx.companycam&hl=en_US




an encryption     The accused mobile application running in the mobile device that comprises an encryption module for storing and




                                                          16
                     Case 1:19-cv-01109-MN Document 8-1 Filed 08/05/19 Page 39 of 39 PageID #: 181




module for             protecting the collected filed information data in the database and associating the information with a digital image. For
encrypting the         example, SSL technologies are used for encryption.
digital image file
and associated
information upon
image capture.




                       Source: https://help.companycam.com/faq/are-my-photos-secure




                                                                  17
